Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               May 23, 2018

The Court of Appeals hereby passes the following order:

A18A1590. HERSCHEL G. BYRD v. THE STATE.

      In 2007, Herschel G. Byrd entered a negotiated guilty plea to a number of
charges, including involuntary manslaughter. In November 2013, Byrd filed a motion
for an out-of-time appeal, and in February 2017 Byrd filed a second motion for an
out-of-time appeal. In November 2017, the trial court denied Byrd’s request for an
out-of-time appeal. Byrd filed two direct appeals from the trial court’s order,
resulting is two cases being docketed in this court: Case Nos. A18A1589 and
A18A1590.
      Because both notices of appeal pertain to the same underlying order, this case
is duplicative of Case No. A18A1589. We hereby DISMISS this case as superfluous.
Case No. A18A1589 remains pending for disposition.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       05/23/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.